EXHIBIT 10.1

NATCO GROUP INC.

2006 LONG-TERM INCENTIVE COMPENSATION PLAN

(As Amended and Restated Effective as of June 22, 2006)

1 PURPOSE OF THE PLAN

The purpose of the NATCO GROUP INC. 2006 Long-Term Incentive Compensation Plan,
as amended and restated (the “Plan”), is to provide a means through which NATCO
Group Inc., a Delaware corporation (the “Company”) and its Affiliates may
attract able persons to serve as Directors or Consultants or to enter the employ
of the Company and its Affiliates and to provide a means whereby those
individuals upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the Company and its Affiliates are of importance, can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company and its Affiliates. A further purpose of the Plan is
to provide such individuals with additional incentive and reward opportunities
designed to enhance the profitable growth of the Company and its Affiliates.
Accordingly, the Plan provides for granting Incentive Stock Options, options
that do not constitute Incentive Stock Options, Restricted Stock Awards,
Performance Awards and Phantom Stock Awards, or any combination of the
foregoing, as is best suited to the circumstances of the particular employee,
Consultant or Director, as provided in this Plan.

2 DEFINITIONS

The following definitions shall be applicable throughout the Plan:

“Affiliate” means any corporation, partnership, limited liability company,
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

“Award” means, individually or collectively, any Option, Restricted Stock Award,
Performance Award or Phantom Stock Award.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

“Committee” means a committee of the Board that is selected as provided in
Paragraph 4.1.



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Paragraph 11.

“Company” means NATCO Group Inc., a Delaware corporation.

“Consultant” means any person who is not an employee or a Director and who is
providing advisory or consulting services to the Company or any Affiliate.

“Corporate Change” shall have the meaning assigned to such term in Paragraph
11.3.

“Director” means an individual elected to the Board by the stockholders of the
Company or by the Board under applicable corporate law who is serving on the
Board on the date the Plan is adopted by the Board or is elected to the Board
after such date.

An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.

“Fair Market Value” means, as of any specified date, the mean of the high and
low sales prices of the Common Stock reported by (i) the National Market System
or NASDAQ on that date or (ii) if the Common Stock is listed on a national stock
exchange, reported on the stock exchange composite tape on that date (or such
other reporting service approved by the Committee); or, in either case, if no
prices are reported on that date, on the last preceding date on which such
prices of the Common Stock are so reported. If the Common Stock is traded over
the counter at the time a determination of its fair market value is required to
be made under the Plan, its fair market value shall be deemed to be equal to the
average between the reported high and low or closing bid and asked prices of
Common Stock on the most recent date on which Common Stock was publicly traded.
In the event Common Stock is not publicly traded at the time a determination of
its value is required to be made under the Plan, the determination of its fair
market value shall be made by the Committee in such manner as it deems
appropriate and is consistent with Section 409A of the Code.

“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Option” means an Award granted under Paragraph 7 and includes both Incentive
Stock Options to purchase Common Stock and Options that do not constitute
Incentive Stock Options to purchase Common Stock.

“Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

“Participant” means an employee, Consultant or Director who has been granted an
Award.

“Performance Award” means an Award granted under Paragraph 9.

 

2



--------------------------------------------------------------------------------

“Performance Award Agreement” means a written agreement between the Company and
a Participant with respect to Performance Awards.

“Phantom Stock Award” means an Award granted under Paragraph 10.

“Phantom Stock Award Agreement” means a written agreement between the Company
and a Participant with respect to a Phantom Stock Award.

“Plan” means the NATCO Group Inc. 2006 Long-Term Incentive Compensation Plan, as
amended from time to time.

“Restricted Stock Agreement” means a written agreement between the Company and a
Participant with respect to a Restricted Stock Award.

“Restricted Stock Award” means an Award granted under Paragraph 8.

“Rule 16b-3” means SEC Rule 16b-3 promulgated under the 1934 Act, as such may be
amended from time to time, and any successor rule, regulation or statute
fulfilling the same or a similar function.

“Stock Appreciation Right” shall have the meaning assigned to such term in
Paragraph 7.4.

3 EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan shall become effective upon its adoption by the Board of Directors,
provided that it is approved by the Company’s stockholders within 12 months
after its adoption. No Awards may be granted under the Plan prior to its
approval by the stockholders of the Company. If this Plan is not so approved by
the stockholders, then no Awards shall be granted under the Plan. No Awards may
be granted under the Plan after 10 years from the date this Plan is adopted by
the Board of Directors. The Plan shall remain in effect until all Options
granted under the Plan have been exercised or expired, all Restricted Stock
Awards granted under the Plan have vested or been forfeited, and all Performance
Awards and Phantom Stock Awards have been satisfied or expired.

4 ADMINISTRATION

4.1 Composition of Committee. The Plan shall be administered by a committee of,
and appointed by, the Board that shall be comprised solely of two or more
outside Directors (within the meaning of the term “outside directors” as used in
Section 162(m) of the Code and applicable interpretive authority thereunder and
within the meaning of the term “Non-Employee Director” as defined in Rule
16b-3).

4.2 Powers. Subject to the express provisions of the Plan, the Committee shall
have authority, in its discretion, to determine which employees, Consultants or
Directors shall receive an Award, the time or times when such Award shall be
made, the type of Award that shall be made, the number of shares to be subject
to each Option or Restricted Stock Award, the number of shares subject to or the
value of each Performance Award, and the value of each Phantom Stock Award. In
making such determinations, the Committee shall take into account the nature

 

3



--------------------------------------------------------------------------------

of the services rendered by the respective employees, Consultants or Directors,
their present and potential contribution to the Company’s success and such other
factors as the Committee in its sole discretion shall deem relevant.

4.3 Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, such powers shall include the power to construe the Plan
and the respective agreements executed hereunder, to prescribe rules and
regulations relating to the Plan, and to determine the terms, restrictions and
provisions of the agreement relating to each Award, including such terms,
restrictions and provisions as shall be requisite in the judgment of the
Committee to cause designated Options to qualify as Incentive Stock Options, and
to make all other determinations necessary or advisable for administering the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any agreement relating to an Award in the
manner and to the extent it shall deem expedient to carry it into effect. The
determinations of the Committee on these matters shall be conclusive.

5 SHARES SUBJECT TO THE PLAN; AWARD LIMITS; GRANT OF AWARDS

5.1 Shares Subject to the Plan and Award Limits. Subject to adjustment in the
same manner as provided in Paragraph 11 with respect to shares of Common Stock
subject to Options then outstanding, the aggregate number of shares of Common
Stock that may be issued under the Plan shall not exceed 950,000 shares (the
“Authorized Shares”). In addition, the aggregate maximum number of shares that
may be issued under the Plan through Restricted Stock Awards and Performance
Awards shall not exceed 475,000 and the aggregate maximum number of shares of
common Stock that may be issued under the Plan through Incentive Stock Options
shall not exceed 950,000. Shares shall be deemed to have been issued under the
Plan only (i) to the extent actually issued and delivered pursuant to an Award
or (ii) to the extent an Award denominated in shares of Common Stock is settled
in cash. To the extent that an Award lapses or the rights of its holder
terminate, any shares of Common Stock subject to such Award shall again be
available for the grant of an Award under the Plan. In addition, shares
surrendered in payment of the exercise price or purchase price of an Award, and
shares withheld for payment of applicable employment taxes and/or withholding
obligations associated with an Award shall again be available for the grant of
an Award under the Plan. Notwithstanding any provision in the Plan to the
contrary, the maximum number of shares of Common Stock that may be subject to
(a) Options that do not constitute Incentive Stock Options, Restricted Stock
Awards and Performance Awards denominated in shares of Common Stock granted to
any one individual over the life of the plan may not exceed 475,000 (subject to
adjustment in the same manner as provided in Paragraph 11 with respect to shares
of Common Stock subject to Options then outstanding), (b) Incentive Stock
Options denominated in shares of Common Stock granted to any one individual
during any calendar year may not exceed 100,000 shares of Common Stock (subject
to adjustment in the same manner as provided in Paragraph 11 with respect to
shares of Common Stock subject to Options then outstanding), and (c) the maximum
amount of compensation that may be paid under all Performance Awards denominated
in cash (including the Fair Market Value of any shares of Common Stock paid in
satisfaction of such Performance Awards) granted to any one individual during
any calendar year may not exceed $5,000,000, and any payment due with respect to
a Performance Award shall be paid no later than 10 years after the date of grant
of such Performance Award. The limitations set forth in the preceding

 

4



--------------------------------------------------------------------------------

sentences shall be applied in a manner that will permit compensation generated
under the Plan to constitute “performance-based” compensation for purposes of
Section 162(m) of the Code, including, without limitation, counting against such
maximum number of shares, to the extent required under Section 162(m) of the
Code and applicable interpretive authority thereunder, any shares subject to
Options that are canceled or repriced.

5.2 Grant of Awards. The Committee may from time to time grant Awards to one or
more employees, Consultants or Directors determined by it to be eligible for
participation in the Plan in accordance with the terms of the Plan.

5.3 Stock Offered. Subject to the limitations set forth in Paragraph 5.1, the
stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan.

6 ELIGIBILITY

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants or Directors. An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, a Performance Award, a Phantom Stock
Award or any combination thereof.

7 STOCK OPTIONS

7.1 Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.

7.2 Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.

7.3 Special Limitations on Incentive Stock Options. An Incentive Stock Option
may be granted only to an individual who is employed by the Company or any
parent or subsidiary corporation (as defined in Section 424 of the Code) at the
time the Option is granted. To the extent that the aggregate Fair Market Value
(determined at the time the respective Incentive Stock Option is granted) of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Options which
do not constitute Incentive Stock Options. The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury Regulations and
other administrative pronouncements, which of a Participant’s Incentive Stock
Options will not constitute Incentive Stock Options because of such limitation
and shall notify the Participant of such determination as soon as practicable
after such determination. No Incentive Stock Option shall be granted to an
individual if, at the time

 

5



--------------------------------------------------------------------------------

the Option is granted, such individual owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of its
parent or subsidiary corporation, within the meaning of Section 422(b)(6) of the
Code, unless (i) at the time such Option is granted the option price is at least
110% of the Fair Market Value of the Common Stock subject to the Option and
(ii) such Option by its terms is not exercisable after the expiration of five
years from the date of grant. An Incentive Stock Option shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Participant’s lifetime only by such Participant
or the Participant’s guardian or legal representative.

7.4 Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Option as an Incentive Stock Option under
Section 422 of the Code. Each Option Agreement shall specify the effect of
termination of (i) employment (by retirement, death, disability or otherwise),
(ii) the consulting or advisory relationship or (iii) membership on the Board,
as applicable, on the exercisability of the Option. An Option Agreement may
provide for the payment of the option price, in whole or in part, by the
delivery of a number of shares of Common Stock (plus cash if necessary) having a
Fair Market Value equal to such option exercise price. Moreover, an Option
Agreement may provide for a “cashless exercise” of the Option by establishing
procedures satisfactory to the Committee with respect thereto. Further, an
Option Agreement may provide for the surrender of the right to purchase shares
under the Option in return for a payment in cash or shares of Common Stock or a
combination of cash and shares of Common Stock equal in value to the excess of
the Fair Market Value of the shares with respect to which the right to purchase
is surrendered over the option price therefor (“Stock Appreciation Rights”), on
such terms and conditions as the Committee in its sole discretion may prescribe,
and, in such case, the exercise of the Stock Appreciation Right shall result in
the surrender of the right to purchase a number of shares under the Option equal
to the number of shares with respect to which the Stock Appreciation Right is
exercised (and vice versa). In the case of any such Stock Appreciation Right
that is granted in connection with an Incentive Stock Option, such right shall
be exercisable only when the Fair Market Value of the Common Stock exceeds the
price specified therefore in the Option or the portion thereof to be
surrendered. The terms and conditions of the respective Option Agreements need
not be identical. Subject to the consent of the Participant, the Committee may,
in its sole discretion, amend an outstanding Option Agreement from time to time
in any manner that is not inconsistent with the provisions of the Plan
(including, without limitation, an amendment that accelerates the time at which
the Option, or a portion thereof, may be exercisable); provided, however, that,
except as provided in Paragraph 11, the Committee may not, without approval of
the stockholders of the Company, amend any outstanding Option Agreement to lower
the option price (or cancel and replace any outstanding Option Agreement with
Option Agreements having a lower option price).

7.5 Option Price and Payment. The price at which a share of Common Stock may be
purchased upon exercise of an Option shall be determined by the Committee but,
subject to adjustment as provided in Paragraph 11, such purchase price shall not
be less than the Fair Market Value of a share of Common Stock on the date such
Option is granted. The Option or portion thereof may be exercised by delivery of
an irrevocable notice of exercise to the Company, as specified by the Committee.
The purchase price of the Option or portion thereof

 

6



--------------------------------------------------------------------------------

shall be paid in full in the manner prescribed by the Committee. Separate stock
certificates shall be issued by the Company for those shares acquired pursuant
to the exercise of an Incentive Stock Option and for those shares acquired
pursuant to the exercise of any Option that does not constitute an Incentive
Stock Option.

7.6 Shareholder Rights and Privileges. The Participant shall be entitled to all
the privileges and rights of a stockholder only with respect to such shares of
Common Stock as have been purchased under the Option and for which certificates
of stock have been registered in the Participant’s name.

7.7 Options and Rights in Substitution for Options Granted by Other Employers.
Options and Stock Appreciation Rights may be granted under the Plan from time to
time in substitution for options held by individuals providing services to
corporations or other entities who become employees, Consultants or Directors as
a result of a merger or consolidation or other business transaction with the
Company or any Affiliate.

8 RESTRICTED STOCK AWARDS

8.1 Forfeiture Restrictions To Be Established by the Committee. Shares of Common
Stock that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more performance measures established by the Committee that are based on
(1) the price of a share of Common Stock, (2) the Company’s earnings per share,
(3) the Company’s market share, (4) the market share of a business unit of the
Company designated by the Committee, (5) the Company’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company or any business unit of the Company
designated by the Committee, (8) the cash flow return on investment of the
Company or any business unit of the Company designated by the Committee, (9) the
earnings before or after interest, taxes, depreciation and/or amortization of
the Company or any business unit of the Company designated by the Committee,
(10) the economic value added, (11) the return on stockholders’ equity achieved
by the Company, (12) the total stockholders’ return achieved by the Company,
(13) return on capital employed, (14) return on assets or (15) an arithmetically
weighted combination of any of the foregoing; (ii) the Participant’s continued
employment with the Company or continued service as a Consultant or Director for
a specified period of time; (iii) the occurrence of any event or the
satisfaction of any other condition specified by the Committee in its sole
discretion; or (iv) a combination of any of the foregoing. The performance
measures described in clause (i) of the preceding sentence may be subject to
adjustment for specified significant extraordinary items or events, and may be
absolute, relative to one or more other companies, or relative to one or more
indexes, and may be contingent upon future performance of the Company or any
Affiliate, division, or department thereof. In the case of a Restricted Stock
Award with performance criteria as the Forfeiture Restrictions, the Committee
shall also require under the terms of the Restricted Stock Award that such
Forfeiture Restrictions shall not lapse prior to the expiration of one year from
the date of grant of such award. In the case of a Restricted Stock Award with
continued service to the Company or its Affiliates as the applicable

 

7



--------------------------------------------------------------------------------

Forfeiture Restriction, the Committee shall also require under the terms of the
Restricted Stock Award that such Forfeiture Restriction shall not lapse prior to
the expiration of three years from the date of grant of such award. Subject to
the foregoing, each Restricted Stock Award may have different Forfeiture
Restrictions, in the discretion of the Committee, and may, if approved by the
Committee, provide for Forfeiture Restrictions to lapse upon occurrence of a
Corporate Change.

8.2 Other Terms and Conditions. Common Stock awarded pursuant to a Restricted
Stock Award shall be represented by a stock certificate registered in the name
of the Participant. Unless provided otherwise in a Restricted Stock Agreement,
the Participant shall have the right to receive dividends with respect to Common
Stock subject to a Restricted Stock Award, to vote Common Stock subject thereto,
and to enjoy all other stockholder rights, except that (i) the Participant shall
not be entitled to delivery of the stock certificate until the Forfeiture
Restrictions have expired, (ii) the Company shall retain custody of the Common
Stock until the Forfeiture Restrictions have expired, (iii) the Participant may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Common Stock until the Forfeiture Restrictions have expired, (iv) a breach of
the terms and conditions established by the Committee pursuant to the Restricted
Stock Agreement shall cause a forfeiture of the Restricted Stock Award and, if
so provided in the Restricted Stock Agreement, any Common Stock subject to such
Award; and (v) the applicable Restricted Stock Agreement shall contain any
additional provisions with respect to the payment of any dividend with respect
to Common Stock subject to a Restricted Stock Award directly to the Participant.
At the time of such Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
employment or service as a Consultant or Director (by retirement, disability,
death or otherwise) of a Participant prior to expiration of the Forfeitures
Restrictions. Such additional terms, conditions or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award.

8.3 Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.

8.4 Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards. The
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all Common Stock awarded to a Participant pursuant to a
Restricted Stock Award, but only in the case of a Participant’s death,
disability, retirement or involuntary separation without cause or in the case of
a Corporate Change and, upon such vesting, all restrictions applicable to such
Restricted Stock Award shall terminate as of such date. Subject to the
foregoing, any action by the Committee pursuant to this Paragraph 8.4 may vary
among individual Participants and may vary among the Restricted Stock Awards
held by any individual Participant. Notwithstanding the preceding provisions of
this Paragraph 8.4, the Committee may not take any action described in this
Paragraph 8.4 with respect to a Restricted Stock Award that has been granted to
a “covered employee” (within the meaning of Treasury Regulation
Section 1.162-27(c)(2)) if such Award has been designed to meet the exception
for performance-based compensation under Section 162(m) of the Code.

 

8



--------------------------------------------------------------------------------

8.5 Restricted Stock Agreements. At the time any Award is made under this
Paragraph 8, the Company and the Participant shall enter into a Restricted Stock
Agreement setting forth each of the matters contemplated hereby and such other
matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the consent of the Participant and the restriction set forth in the
last sentence of Paragraph 8.4, the Committee may, in its sole discretion, amend
an outstanding Restricted Stock Agreement from time to time in any manner that
is not consistent with the provisions of this Plan.

9 PERFORMANCE AWARDS

9.1 Performance Period. The Committee shall establish, with respect to and at
the time of each Performance Award, the number of share of Common Stock subject
to, or the maximum value of, the Performance Award and the performance period
over which the performance applicable to the Performance Award shall be
measured.

9.2 Performance Measures and Vesting. A Performance Award shall be awarded to a
Participant contingent upon future performance of the Company of any Affiliate,
division, or department thereof during the performance period and, with respect
to any Performance Award to be paid in Common Stock, a prescribed period of
service with the Company or its Affiliates. The Committee shall establish the
performance measures applicable to such performance either (i) prior to the
beginning of the performance period or (ii) within 90 days after the beginning
of the performance period if the outcome of the performance targets is
substantially uncertain at the time such targets are established, but not later
than the date that 25% of the performance period has elapsed; provided such
measures may be made subject to adjustment for specified significant
extraordinary items or events. The performance measures may be absolute,
relative to one or more other companies, or relative to one or more indexes. The
performance measures established by the Committee may be based upon (1) the
price of a share of Common Stock, (2) the Company’s earnings per share, (3) the
Company’s market share, (4) the market share of a business unit of the Company
designated by the Committee, (5) the Company’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company or any business unit of the Company
designated by the Committee, (8) the cash flow return on investment of the
Company or any business unit of the Company designated by the Committee, (9) the
earnings before or after interest, taxes, depreciation, and/or amortization of
the Company or any business unit of the Company designated by the Committee,
(10) the economic value added, (11) the return on stockholders’ equity achieved
by the Company, (12) the total stockholders’ return achieved by the Company,
(13) return on capital employed, (14) return on assets or (15) an arithmetically
weighted combination of any of the foregoing. The Committee, in its sole
discretion, may provide for an adjustable Performance Award value based upon the
level of achievement of performance measures. In addition to requiring
attainment of the applicable performance criteria, any Performance Award to be
paid in Common Stock shall require that, as a further condition of payment
entitlement, the Participant have completed one year of service with the Company
or its Affiliates from the date of grant of such award.

9.3 Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential,

 

9



--------------------------------------------------------------------------------

other Awards and such other considerations as it deems appropriate in its sole
discretion. The Committee, in its sole discretion, may provide for a reduction
in the value of a Participant’s Performance Award during the performance period.

9.4 Payment. Following the end of the performance period and, in the case of a
Performance Award that is payable in shares of Common Stock, provided that the
Participant has also satisfied the applicable service requirement, the holder of
a Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the performance measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash, Common Stock or a
combination thereof, as determined by the Committee. Payment shall be made in a
lump sum or in installments as prescribed by the Committee, and as further
provided in the applicable Performance Award agreement. If a Performance Award
covering shares of Common Stock is to be paid in cash, such payment shall be
based on the Fair Market Value of the Common Stock on the payment date.

9.5 Termination of Award. A Performance Award shall terminate if the Participant
does not remain continuously in the employ of the Company and its Affiliates or
does not continue to perform services as a Consultant or a Director for the
Company and its Affiliates at all times during the applicable performance
period, except as may be determined by the Committee.

9.6 Performance Award Agreements. At the time any Award is made under this
Paragraph 9, the Company and the Participant shall enter into a Performance
Award Agreement setting forth each of the matters contemplated hereby, and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Performance Award Agreements need not be
identical.

10 PHANTOM STOCK AWARDS

10.1 Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Common Stock (or the Fair Market Value thereof), or rights to receive an amount
equal to any appreciation or increase in the Fair Market Value of Common Stock
over a specified period of time, which vest over a period of time as established
by the Committee, without satisfaction of any performance criteria or
objectives. The Committee may, in its discretion, require payment or other
conditions of the Participant respecting any Phantom Stock Award. A Phantom
Stock Award may include, without limitation, a Stock Appreciation Right that is
granted independently of an Option.

10.2 Award Period. The Committee shall establish, with respect to and at the
time of each Phantom Stock Award, a period over which the Award shall vest with
respect to the Participant. As to each Phantom Stock Award that may be paid in
shares of Common Stock, the Committee shall require that such vesting period be
at least three years from the date of grant of such award.

 

10



--------------------------------------------------------------------------------

10.3 Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards and such other considerations as it deems
appropriate.

10.4 Payment. Following the end of the vesting period for a Phantom Stock Award
(or at such other time as the applicable Phantom Stock Award Agreement may
provide), the holder of a Phantom Stock Award shall be entitled to receive
payment of an amount, not exceeding the maximum value of the Phantom Stock
Award, based on the then vested value of the Award. Payment of a Phantom Stock
Award may be made in cash, Common Stock, or a combination thereof as determined
by the Committee. Payment shall be made in a lump sum or in installments as
prescribed by the Committee, and as further provided in the applicable Phantom
Stock Award Agreement. Any payment to be made in cash shall be based on the Fair
Market Value of the Common Stock on the payment date. Cash dividend equivalents
may be paid during or after the vesting period with respect to a Phantom Stock
Award, as determined by the Committee, and as further provided in the applicable
Phantom Stock Award Agreement.

10.5 Termination of Award. A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director of the Company and its Affiliates at all times during the applicable
vesting period, except as may be otherwise determined by the Committee.
Notwithstanding the foregoing, the Committee shall require continuous service
throughout the applicable vesting period for a Phantom Stock Award, except in
the case of death, disability, retirement, involuntary separation without cause,
or a Corporate Change.

10.6 Phantom Stock Award Agreements. At the time any Award is made under this
Paragraph 10, the Company and the Participant shall enter into a Phantom Stock
Award Agreement setting forth each of the matters contemplated hereby, and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Phantom Stock Award Agreements need not be
identical.

11 RECAPITALIZATION OR REORGANIZATION

11.1 No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its or any Affiliate’s assets or business or any other
corporate act or proceeding.

11.2 Subdivision or Consolidation of Shares; Stock Dividends. The shares with
respect to which Awards may be granted are shares of Common Stock as presently
constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or

 

11



--------------------------------------------------------------------------------

satisfied, as applicable (i) in the event of an increase in the number of
outstanding shares shall be proportionately increased, and the purchase price
per share shall be proportionately reduced, and (ii) in the event of a reduction
in the number of outstanding shares shall be proportionately reduced, and the
purchase price per share shall be proportionately increased. Any fractional
share resulting from such adjustment shall be rounded up to the next whole
share.

11.3 Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Award theretofore granted shall be adjusted so that such Award shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award. If (i) the Company shall not be the surviving entity in
any merger or consolidation (or survives only as a subsidiary of an entity),
(ii) the Company sells, leases or exchanges or agrees to sell, lease or exchange
all or substantially all of its assets to any other person or entity, (iii) the
Company is to be dissolved and liquidated, (iv) any person or entity, including
a “group” as contemplated by Section 13(d)(3) of the 1934 Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company’s voting stock (based upon voting
power), or (v) as a result of or in connection with a contested election of
Directors, the persons who were Directors of the Company before such election
shall cease to constitute a majority of the Board (each such event is referred
to in this Plan as a “Corporate Change”), no later than (x) 10 days after the
approval by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease or exchange of assets or dissolution of such
election of Directors or (y) 30 days after a Corporate Change of the type
described in clause (iv), the Committee, acting in its sole discretion without
the consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all unexercised Options and all
rights of Participants thereunder shall terminate, (2) require the mandatory
surrender to the Company by all or selected Participants of some or all of the
outstanding Options held by such Participants (irrespective of whether such
Options are then exercisable under the provisions of the Plan) as of a date,
before or after such Corporate Change, specified by the Committee, in which
event the Committee shall thereupon cancel such Options and the Company shall
pay (or cause to be paid) to each Participant an amount of cash per share equal
to the excess, if any, of the amount calculated in Paragraph 11.4 (the “Change
of Control Value”) of the shares subject to such Option over the exercise
price(s) under such Options for such shares, or (3) make such adjustments to
Options then outstanding as the Committee deems appropriate to reflect such
Corporate Change (provided, however, that the Committee may determine in its
sole discretion that no adjustment is necessary to Options then outstanding),
including, without limitation, adjusting an Option to provide that the number
and class of shares of Common Stock covered by such Option shall be adjusted so
that such Option shall thereafter cover securities of the surviving or acquiring
corporation or other property (including, without limitation, cash) as
determined by the Committee in its sole discretion, and/or adjusting an
Incentive Stock Option in a manner that causes such Option to no longer qualify
as an Incentive Stock Option.

 

12



--------------------------------------------------------------------------------

11.4 Change of Control Value. For the purposes of clause (2) in Paragraph 11.3,
the “Change in Control Value” shall equal the amount determined in clause (i),
(ii) or (iii), whichever is applicable, as follows: (i) the per share price
offered to stockholders of the Company in any such merger, consolidation, sale
of assets or dissolution transaction, (ii) the price per share offered to
stockholders of the Company in any tender offer or exchange offer whereby a
Corporate Change takes place or (iii) if such Corporate Change occurs other than
pursuant to a tender or exchange offer, the fair market value per share of the
shares into which such Options being surrendered are exercisable, as determined
by the Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Options. In the event that the consideration
offered to stockholders of the Company in any transaction described in this
Paragraph 11.4 or Paragraph 11.3 consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash.

11.5 Other Changes in Common Stock. In the event of changes in the outstanding
Common Stock by reason of recapitalizations, reorganizations, mergers,
consolidations, combinations, split-ups, split-offs, spin-offs, exchanges or
other relevant changes in capitalization or distributions to the holders of
Common Stock occurring after the date of the grant of any Award and not
otherwise provided for by this Paragraph 11, such Award and any agreement
evidencing such Award shall be subject to adjustment by the Committee at its
sole discretion as to the number and purchase price of shares of Common Stock or
other consideration subject to such Award. In the event of any such change in
the outstanding Common Stock or distribution to the holders of Common Stock, the
aggregate number of shares available under the Plan and the maximum number of
shares that may be subject to Awards granted to any one individual may be
appropriately adjusted by the Committee, whose determination shall be
conclusive. Notwithstanding the foregoing, except as otherwise provided by the
Committee, upon the occurrence of a Corporate Change that qualifies as a “change
in effective ownership or control” of the Company within the meaning of
Section 409A of the Code, the Committee, acting in its sole discretion without
the consent or approval of any Participant, may require the mandatory surrender
to the Company by all or selected Participants of some or all of the outstanding
Performance Awards and Phantom Stock Awards as of a date, before or after such
Corporate Change, specified by the Committee, in which event the Committee shall
thereupon cancel such Performance Awards and Phantom Stock Awards and the
Company shall pay (or cause to be paid) to each Participant an amount of cash
equal to the maximum value of such Performance Award or Phantom Stock Award
which, in the event the applicable performance or vesting period set forth in
such Performance Award or Phantom Stock Award has not been completed, shall be
multiplied by a fraction, the numerator of which is the number of days during
the period beginning on the first day of the applicable performance or vesting
period and ending on the date of the surrender, and the denominator of which is
the aggregate number of days in the applicable performance or vesting period.

11.6 Stockholder Action. Any adjustment provided for in the above subparagraphs
of this Paragraph 11 shall be subject to any required stockholder action.

 

13



--------------------------------------------------------------------------------

11.7 No Adjustments Unless Otherwise Provided. Except as expressly provided
elsewhere in this Plan, the issuance by the Company of shares of stock of any
class or securities convertible into shares of stock of any class, for cash,
property, labor or services, upon direct sale, upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Common Stock
subject to Awards theretofore granted or the purchase price per share, if
applicable.

12 AMENDMENT AND TERMINATION OF THE PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted.
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company, (i) amend the Plan
to increase the maximum aggregate number of shares that may be issued under the
Plan or change the class of individuals eligible to receive Awards under the
Plan, (ii) amend or delete the final sentence of Paragraph 7.4 or (iii) amend
the Plan to make a material modification of the eligibility requirements for
participation in the Plan.

13 MISCELLANEOUS

13.1 No Right To An Award. Neither the adoption of the Plan nor any action of
the Board or of the Committee shall be deemed to give any individual any right
to be granted an Option, a right to a Restricted Stock Award, a right to a
Performance Award or a right to a Phantom Stock Award, or any other rights
hereunder except as may be evidenced by an Award agreement duly executed on
behalf of the Company, and then only to the extent and on the terms and
conditions expressly set forth therein. The Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of funds or assets to assure the performance of its
obligations under any Award.

13.2 No Employment/Membership Rights Conferred. Nothing contained in the Plan
shall (i) confer upon any employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.

13.3 Other Laws; Withholding. The Company shall not be obligated to issue any
Common Stock pursuant to any Award granted under the Plan at any time when the
shares covered by such Award have not been registered under the Securities Act
of 1933, as amended, and such other state and federal laws, rules and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules and regulations available for the issuance

 

14



--------------------------------------------------------------------------------

and sale of such shares. No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid. The Company
shall have the right to deduct in connection with all Awards, from any payment
due or transfer made under any Award or under the Plan or from any compensation
or other amount owing to a Participant (in cash, Common Stock, other securities,
Common Stock that would otherwise be issued pursuant to such Awards, other
Awards or other property) any taxes required by law to be withheld or paid and
to require any payments required to enable it to satisfy its withholding and
employment tax obligations.

13.4 No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any action that is
deemed by the Company or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Award made under the Plan. No Participant, beneficiary or other person shall
have any claim against the Company or any Affiliate as a result of any such
action.

13.5 Restrictions on Transfer. An Award (other than an Incentive Stock Option,
which shall be subject to the transfer restrictions set forth in Paragraph 7.3)
shall not be transferable otherwise than (i) by will or the laws of descent and
distribution, (ii) pursuant to an qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder or (iii) with the consent of the Committee.

13.6 Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 

15